IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THE HARTFORD INSURANCE GROUP                : No. 205 EAL 2017
ON BEHALF OF CHUNLI CHEN,                   :
                                            :
                   Respondent               : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
            v.                              :
                                            :
                                            :
KAFUMBA KAMARA, THRIFTY CAR                 :
RENTAL AND RENTAL CAR FINANCE               :
GROUP,                                      :
                                            :
                   Petitioners              :


                                       ORDER



PER CURIAM

      AND NOW, this 9th day of August, 2017, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:


      a.    Can a Workers’ Compensation lienholder bring a third party action
            on behalf of the injured worker to recoup amounts paid to the
            injured worker from the alleged tortfeasor contrary to the standard
            set in Liberty Mutual Insurance Company v. Domtar Paper Co., 631
            Pa. 463, 113 A.3d 1230 (Pa. 2015)?

      b.    Did the Superior Court fail to see that the failure to attach the
            verification of Chunli Chen to Plaintiff’s Complaint and decision to
            attach the verification of the insurance adjuster with knowledge of
            the lien, supports the argument of [Petitioners] that this lawsuit was
            brought without the cooperation of Chunli Chen and solely on
            behalf of the insurance company in an attempt to subrogate its lien
            in direct contradiction of the standard set in Liberty Mutual
            Insurance Company v. Domtar Paper Co., 631 Pa. 463, 113 A.3d
            1230 (Pa. 2015)?
c.   Is the caption, and effect of the caption, “The Harford Insurance
     Group On behalf of Chunli Chen” synonymous with “Liberty Mutual
     Insurance Company, as subrogee of George Lawrence” as it
     appears in Liberty Mutual Insurance Company v. Domtar Paper
     Co., 631 Pa. 463, 113 A.3d 1230 (Pa. 2015)?




                         [205 EAL 2017] - 2